SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December, 2016 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X COMPANHIA SIDERÚRGICA NACIONAL Publicly-held Company Corporate Taxpayer’s ID (CNPJ/MF): 33.042.730/0001-04 Company Registry (NIRE): 35300396090 TERM OF NON-INSTALLATION OF THE EXTRAORDINARY SHAREHOLDERS’ MEETING SCHEDULED FOR DECEMBER 20, 2016. On December 20, 2016, at 10:00 a.m., at the headquarters of Companhia Siderúrgica Nacional (“CSN” or “Company”), at Av. Brigadeiro Faria Lima, 3400, 20º andar, in the city and state of São Paulo, the Company’s shareholders met to convene at the Extraordinary Shareholders’ Meeting called for that date (“ESM”). As per the signatures on the Shareholders’ Attendance Book, it was verified that the legal quorum for the installation of the meeting on first call had not been achieved, as the Agenda included the amendment to the Company's Bylaws. As a result, pursuant to article 135 of Law 6404/76, the ESM was not installed on first call. A new call notice to the ESM to resolve on the matters on the Agenda, inclusive, will be issued on a date to be opportunely disclosed by the Company. São Paulo, December 20, 2016. David Moise Salama Chairman of the Meeting Claudia Maria Sarti Secretary SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:December 20, 2016 COMPANHIA SIDERÚRGICA NACIONAL By: /
